Citation Nr: 0528092
Decision Date: 10/19/05	Archive Date: 01/12/06
DOCKET NO. 03-30 531                        DATE OCT 19 2005
On appeal from the Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for chest pain.

3. Entitlement to service connection for a left wrist disability.
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from November 1990 to November 1994. This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).


In January 2004, to support his claims, the veteran testified at a hearing at the RO
	. .
chaired by the undersigned Veterans Law Judge of the Board. A transcript of the
proceeding is of record.

Also note that, in a more recent January 2004 rating decision, the RO denied service connection for a left wrist disability. And in response, the disagreed with the claim during his hearing later that month. The RO has not, however, provided him a statement of the case (SOC) concerning this claim or given him an opportunity to perfect an appeal to the Board on this particular issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement). So this claim must be REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. See Manlincon v. West, 12 Vet. App. 238 (1999). VA will notify you if further action is required on your part concerning this claim.

FINDINGS OF FACT

1. The RO complied with its duties to notify and assist the veteran under the Veterans Claims Assistance Act (VCAA) and obtained all available evidence and information necessary for an equitable disposition of his appeal.

2. There is no competent medical evidence of record that causally or etiologically links any of the veteran's current psychiatric disorders to his military service.

3. The veteran has no disability manifested by chest pains that is due to his service in the military.

- 2 

CONCLUSIONS OF LAW

1. A psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2. A disability manifested by a chest pains was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request. or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters dated in March 2002 and June 2003 complied with the specific requirements of Quartuccio (identifying evidence to substantiate the claim, the relative duties of V A and the claimant to obtain evidence, and affording him an opportunity to submit all pertinent evidence pertaining to his claims that he might have); and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a VCAA notice, as required by 38 U.S.C.A. § 51O3(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, this was done.

- 3 


The Board .concludes that the discussions in the RO rating decision, statement of the case.(SOC),and the VCAA letters informed the veteran of the information and evidence needed to substantiate his claims and complied with VA's notification requirements. Specifically, the Board concludes that the RO decision, SOC, and the VCAA letters informed him why the evidence on file was insufficient to grant the claims; what evidence the record revealed; what VA was doing to develop the claims; and what information and evidence was needed to substantiate his claims. The VCAA letter specifically informed him of what he should do in support of the claims, where to sendthe evidence, and what he should do if he had questions or needed assistance. Quartucdo v. Principi, 16 Vet. App. 183 (2002). He was, for the most part, informed to submit everything he had with regard to his claims.

The Board observes that VA has also satisfied its duty to assist the veteran. The veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. Specifically, VA has associated with the claims folder the veteran's service medical records, private medical record, VA medical records, and several VA examination reports.

Among other things, the VCAA requires that VA will provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004). He was provided examinations which attempted to ascertain if he suffered from a current chest condition.

Regarding his claim for service connection for a psychiatric disorder, the VCAA duty to assist regarding the necessity of a medical examination did not attach where a veteran simply relates disorders to military service and there is no medical opinion relating them to service or other competent evidence he suffered an event or injury that may be associated with symptoms he reported. Duenas v. Principi, 18 Vet. App. 512, 518 (2004). In this case, however, there is no reasonable possibility that an examination would aid in substantiating the veteran's claim for service connection for a psychiatric disorder. There are no indication of psychiatric

- 4 


symptoms in service, or a medical opinion relating his current disability to service. As such, the record is sufficient for a decision.

As all notification has been given and all relevant available evidence has been obtained, the Board concludes that the provisions of the VCAA have been satisfied.
	II. Governing Laws and Regulations

To establish service connection for a claimed disability the facts must demonstrate
that a disease or injury resulting in this disability was incurred in active service or, if pre-existing active service, was aggravated therein beyond its natural progression. 38U.S.C.A. §1131; 38 CF_R. § 3.303(a).

Stated somewhat differently, to establish entitlement to service connection, there
,must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injl:1ry; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Lay statements are considered to be competent evidence when describing the symptoms of a disease or disability or an injury. However, when the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized training and knowledge are competent to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A claim of service connection for a disability must be accompanied by medical evidence confirming the veteran currently has the condition( s) alleged. Absent proof of a present disability, there can be no valid claim. See, e.g., Gilpinv. West, 155 F.3d 1353 (Fed. Cir. 1998) (38U.S.C.A. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38U.S.C. § 1131 also requires the existence of a present disability for
VA compensation purposes).

- 5 



Service connection also may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R:. § 3.303(b).

Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested toa compensable degree within one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. This presumption, however, is rebuttable by probative evidence to the contrary.

A. Acquired Psychiatric Disorder

In statements and testimony, the veteran indicated that, while in service he was promised that he would work as a radioman, but was given kitchen duties instead. He also was repeatedly denied leave to visit family and friends. He also noted that his superiors in the military treated him badly. The veteran contends that this inservice maltreatment resulted in a psychiatric disorder manifested by depression, social isolation, sleeping problems, suicide attempts, and self medication with alcohol. Despite suffering from these symptoms in service from six months after entrance (which would be in early 1991) to discharge in 1994, he noted that he first sought psychiatric treatment in 1997. He also testified that no physician has told him that his psychiatric disorder is related to service. The veteran notes that he currently suffers from the same psychiatric symptomatology and therefore, he believes that service connection for his psychiatric disorder is warranted.

- 6 


He also submitted the statement of friend, dated in May 2002, who noted that the
Veteran was subjected to great abuse in service which resulted in depression, anxiety attacks, and social isolation.

The veteran's service medical records are negative for any findings, complaints or treatment of a suicide attempt or a psychiatric disorder.

In March 1998, the veteran was hospitalized for a drug overdose. He stated that he
made two suicidal gestures in the past. He also stated that he had no prior psychiatric treatment in he past. Subsequent medical records note treatment for . major depression; psychosis, not otherwise specified; alcohol abuse; schizoid personality traits, anti-social personality traits; rule out dysthymic disorder; and rule	out malingering. On various medical records, the veteran stated that he attempted suicide in service and that he has been suffering from a psychiatric disorder since service.

The medical evidence of record fails to establish the veteran's psychiatric disorder was incurred' during his active military service or that he had a psychosis within one year of his discharge from the military. There is no competent evidence of record which would satisfy two prongs of the Hickson test, i.e., there is no diagnosis of an inservice psychiatric disorder and no expert medical opinion linking any putative disease or injury in service to any current condition. The veteran or his friend, as lay ;witnesses, are not competent to diagnose an inservice condition or offer an opinion as to its relationship to a current condition. See Espiritu, supra.

The veteran and his friend, as laypeop1e, are not qualified to render a medical diagnosis or, more importantly in this particular instance, a medical opinion concerning the cause of the condition at issue. Espiritu v. Derwinski, 2 Vet. App. 492,494 (1992); see also Mercado-Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In addition, the Board observes that the first post-service diagnosis of a psychiatric disorder was in 1998, almost 4 years following his discharge from service, without

- 7 



evidence of continuity of symptomatology during the interim years. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence suggesting a link between the currently diagnosed psychiatric disorders and service, the Board finds that the preponderance of the evidence is against the veteran's claim _ meaning there is no reasonable doubt to resolve in his favor concerning this claim. See 38 C.F .R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B. Chest Pain

In statements and testimony, the veteran contends that he hurt cartilage in his chest when he loaded and unloaded 80-pound shells. He notes that he has been examined several times to determine if a cardiac or lung condition is present. However, he maintains that his current chest pains, which has bothered him since service, are the result of a cartilage damage from the inservice lifting injury. He also notes that he does not have a lung condition related to asbestosis exposure even though he was exposed to asbestos in service. He testified that he is not seeking compensation for any asbestosis-related disease at this time. The veteran also submitted a statement from his friend indicating that he had chest pains in service.

The veteran's service medical records are negative for any diagnosis or treatment of chest pains. On a medical questionnaire for potential respirator users, the veteran stated that the medical facility stated that he has cartilage damage or a dislocated rib.

The veteran was hospitalized at a private facility due to chest pain in May 1997. The diagnosis was chest pain secondary to bronchitis.

A VA heart examination was conducted in October 2002. The veteran complained of daily chronic chest pain since service. The pertinent diagnosis was chest pains noncardiac related, rule out costochondritis, and rule out secondary to anxiety state or syndrome. The examiner subsequently stated that, after review of the veteran's lab tests and physical examination, he believed that the veteran's chest pain is

- 8 


noncardiac related by may be related to his psychiatric disorders to include stress and anxiety state.

A VA progress note dated in June 2002 is of record. The veteran complained of chest pains since service. The diagnosis was no evidence of cardiac disease.

 AVA respiratory examination was conducted in October 2003. The veteran complained of chest pains since service. The diagnoses were anterior chest wall pain, intermittent in nature; no clinical or etiological evidence of asbestosis; mild	obstructive ventilatory defect, only by history an X-ray finings, not supported by pulmonary function tests.

Pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). And although the veteran and his friend contends that he has chest pain due to his service in the military - and, in particular, as a result of a lifting injury, as laypeople they simply do not have the medical expertise and training necessary to either diagnose a chronic disability or to causally relate his putative current symptoms to service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). Even assuming that the veteran's chest pain is the result of bronchitis, there is no indication that he is entitled to service connection for bronchitis as the condition first became manifest in almost 3 years after service. Finally, the VA examiner who conducted the October 2002 heart examination considered costochondritis but did not render any such diagnosis concluding that the condition may be related to the veteran's psychiatric disorders to include stress and anxiety state.

In conclusion, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply. 38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Thus, the appeal is denied.

-9

ORDER

The claim of service connection for an acquired psychiatric disorder is denied

The claim of service connection for chest pain is denied.

REMAND

As mentioned, in a January 2004 rating decision, the RO denied service connection for a left wrist disability. And in response, the disagreed with the claim during his hearing later that month. The RO has not, however, provided him a statement of the case (SOC) concerning this claim or given him an opportunity to perfect an appeal to the Board on this particular issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement). So this claim must be REMANDED to the RO, as opposed to merely referred there. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for entitlement to service connection for a left wrist disability is REMANDED to the RO for the following development and consideration:

Send the veteran an SOC concerning his additional claim for service connection for a left wrist disability. If, and only if, he then files a timely substantive appeal concerning this earlier effective date claim should it be returned to the Board for further appellate consideration. 38 C.F.R. § 20.200 (2004).

By this remand, the Board intimates no opinion as to the ultimate outcome of this claim. The veteran need take no action unless otherwise notified.

- 10


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App.369 (l999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action. must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 US.C. §§ 5l09B, 7112).


LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

- 11 




